Citation Nr: 1220731	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  07-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for an upper back disability. 

3.  Entitlement to service connection for traumatic arthritis.

4.  Entitlement to special monthly pension based on need for the regular aid and attendance of another person and/or housebound status. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1969 to March 1972.  The service personnel records show that he had service in Indochina but none in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2009 and March 2011, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in November 2010 and May 2012 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

A review of the Veteran's Virtual VA claims folder indicates that an April 2011 rating decision denied his claim of entitlement to special monthly pension based on need for the regular aid and attendance of another person and/or housebound status.  In an August 2011 statement, the Veteran expressed his disagreement with that decision.  A statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

Service connection for low back disability, upper back disability, and traumatic arthritis

The Board remanded the case in March 2011 in order for either the agency of original jurisdiction (AOJ) or AMC to request service treatment records related to the Veteran's period of service in the Reserves, in particular records pertaining to the Veteran receiving treatment for reinjuring his back in 1986.  The Veteran's claims were then to be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims.  Specifically, a review of the record does not indicate that the Veteran's service treatment records related to his period of service in the Reserves was requested.  Indeed, a review of the Veteran's claims folder only contains previous requests for service treatment records for his original period of active duty, which were made in September 2009 and in October 2001.  Moreover, the AMC informed the Veteran in a letter dated March 2011 that "[w]e need to request your service treatment records related to your period of service in the Reserves."  However, there is still no indication that a subsequent request for records pertaining to the Veteran's treatment for reinjuring his back during Reserve duty in 1986 was made.  In light of the foregoing, the Board finds that another remand is required for compliance with its March 2011 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Special monthly pension

As was described in the Introduction above, in April 2011 the RO denied the Veteran's claim of entitlement to special monthly pension based on need for the regular aid and attendance of another person and/or housebound status.  The Veteran has since expressed disagreement with that decision.  See the Veteran's notice of disagreement dated August 2011.  
In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to special monthly pension based on need for the regular aid and attendance of another person and/or housebound status.

Accordingly, the case is REMANDED for the following action:

1. Request service treatment records related to the 
Veteran's period of service in the Reserves, contacting the pertinent units, if necessary.  If additional information is needed regarding dates of service or units assigned to, it should be requested from the Veteran.  All records obtained or responses received should be associated with the claims file. 

2. Then, readjudicate the Veteran's claim, with 
application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

3. The RO should issue a SOC pertaining to the issue of entitlement to special monthly pension based on need for the regular aid and attendance of another person and/or housebound status.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


